*746ORDER DENYING PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
Feb. 2, 1994.
(No. 93-1602)
The suggestion for rehearing en bane is denied.
The petition for rehearing by the panel is also denied with the following explanation. In its petition for rehearing, Black Hills Institute of Geological Research (Black Hills) relies on United States v. Good, — U.S. -, 114 S.Ct. 492, 126 L.Ed.2d 490 (1993), for the claim that it was entitled to an adversary hearing before the Department of Justice seized the fossil “Sue” from it. In Good, it was undisputed that Good owned the real property that the government had seized without first providing Good with an adversary hearing. See id. at-, 114 S.Ct. at 496. This fact distinguishes Good from the instant case, where the panel determined that Black Hills did not own the property in question. See Black Hills Inst. of Geological Research v. United States Dep’t of Justice, 12 F.3d 737, 742-43 (8th Cir.1993).